Exhibit 10.3

NINTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This NINTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT dated as
of August 16, 2006 (this “Amendment”) is entered into among SIRVA RELOCATION
CREDIT, LLC, as Seller, SIRVA RELOCATION LLC (“SIRVA Relo”) and EXECUTIVE
RELOCATION CORPORATION (“Executive Relo”), as Servicers and Originators, the
Purchasers party thereto and LASALLE BANK NATIONAL ASSOCIATION, as Agent (in
such capacity, the “Agent”).

RECITALS

A.    The Seller, the Servicers, the Purchasers and the Agent are parties to
that certain Amended and Restated Receivables Sale Agreement dated as of
December 23, 2004 and amended as of March 31, 2005, May 31, 2005, June 30, 2005,
September 30, 2005, November 14, 2005, December 9, 2005, March 27, 2006 and
August 15, 2006 (as so amended, the “Receivables Sale Agreement”).

B.     The parties wish to amend the Receivables Sale Agreement as hereinafter
set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.   Certain Defined Terms.   Capitalized terms which are used herein without
definition and that are defined in the Receivables Sale Agreement shall have the
same meanings herein as in the Receivables Sale Agreement, as amended by this
Amendment.

2.   Amendments to Receivables Sale Agreement.   The Receivables Sale Agreement
is hereby amended as follows:

(a)   Increases in Purchase Limit.   Article I of the Receivables Sale Agreement
is hereby amended by adding thereto the following Section 1.10:

“Section 1.10. Increases in Aggregate Commitment and Purchase Limit. (a) Request
for Increase. Provided there exists no Potential Termination Event, upon notice
to the Agent (which shall promptly notify the Purchasers), the Seller may from
time to time on or prior to December 31, 2006, request an increase in the
Aggregate Commitment and the Purchase Limit by an amount (for all such requests)
not exceeding $25,000,000; provided that any such request for an increase shall
be in a minimum amount of $2,000,000.

(b)   Purchasers.   To achieve the full amount of a requested increase and
subject to the approval of the Agent, the Seller may invite existing Purchasers
to increase their respective Commitments and/or additional Persons to become
Purchasers pursuant to a joinder agreement in form and substance satisfactory to
the Agent and its counsel; provided that nothing herein shall require any
Purchaser


--------------------------------------------------------------------------------




to increase its Commitment. Any Commitment of a Person becoming a new Purchaser
under this Section 1.10 shall be in an amount of at least $5,000,000.

(c)   Effective Date and Allocations.   If the Aggregate Commitment and Purchase
Limit are increased in accordance with this Section, the Agent and the Seller
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Agent shall promptly notify the Seller and the
Purchasers of the final allocation of such increase and the Increase Effective
Date.

(d)   Effectiveness of Increase.   As a condition precedent to such increase,
the Seller shall deliver to the Agent a certificate of each SIRVA Entity dated
as of the Increase Effective Date confirming that all corporate or limited
liability company action to authorize such increase has been taken and that no
Potential Termination Event exists and the SIRVA Entities shall pay an increase
fee of 0.15% of the amount of each increase of the Commitment of any Purchaser
to the Agent for the account of such Purchaser. The Purchasers shall make and
receive such payments between themselves on the Increase Effective Date to the
extent necessary to make their respective Purchase Interests pro rata in
accordance with their respective Commitments after giving effect to such
increase. Schedule II to the Receivables Sale Agreement shall be modified to
reflect the increase in the Aggregate Commitment, any new Purchaser and any
change in Commitments.

(b)   Definition of Aggregate Commitment.   The definition of “Aggregate
Commitment” in Schedule I to the Receivables Sale Agreement is hereby amended
and restated to read in its entirety as follows:

““Aggregate Commitment” means the aggregate of all Commitments of each
Purchaser, as such amount may be reduced pursuant to Section 1.5 or increased
pursuant to Section 1.10.”

(c)   Eligible Receivable Definition.   The definition of “Eligible Receivable”
in Schedule I to the Receivables Sale Agreement is hereby amended so that clause
(i) thereof reads in its entirety as follows:

“(i)   each Obligor of which (A) is a resident of, organized under the laws of,
and with its chief executive office in, the United States; (B) is not an
Affiliate of any of the parties hereto or an Originator; (C) is not a government
or a governmental subdivision or agency (provided that an Obligor may be the
United States or any Federal department or agency thereof subject to the Federal
Assignment of Claims Act, provided that the requirements of such Act have been
complied with to the satisfaction of the Agent); and (D) is either an Eligible
Relocating Employee or an Eligible Employer in good standing;”

2


--------------------------------------------------------------------------------




(d)   Eligible Receivables Balance Definition.   The definition of “Eligible
Receivables Balance” in Schedule I to the Receivables Sale Agreement is hereby
amended to read in its entirety as follows:

““Eligible Receivables Balance” means, at any time, the aggregate principal
balance outstanding at such time of all Receivables included in the Eligible
Receivables as of the most recent Measurement Date and the aggregate outstanding
principal balance of all Eligible Receivables arising after the most recent
Measurement Date. For the avoidance of doubt, the Eligible Receivables Balance
does not include any Receivables paid since the most recent Measurement Date.”

(e)   Net Receivables Balance Definition.   The definition of “Net Receivables
Balance” in Schedule I to the Receivables Sale Agreement is hereby amended to
read in its entirety as follows:

““Net Receivables Balance” means at any time (a) the Eligible Receivables
Balance minus (b) the sum of the following amounts, as determined without
duplication as of the most recent Measurement Date, (i) the portion of the
Eligible Receivable Balance in excess of the Concentration Limit for each
Employer, (ii) the Unbilled Miscellaneous Receivable Excess Concentration, (iii)
all unapplied Advance Employer Payments, and (iv) the Aged Equity/Mortgage
Receivables Excess Amount.”

(f)   Outside Date Definition.   The definition of “Outside Date” in Schedule I
to the Receivables Sale Agreement is hereby amended so that clause (a) reads in
its entirety as follows:

“(a)  with respect to any Equity Advance, Final Equity Payment or Mortgage
Payment, the earlier of (i) 270 days following the funding of such Equity
Advance by the related Originator and (ii) if the related Receivable is a Billed
Receivable, the date specified in clause (b) or (c) below, as applicable;”

(g)   Purchase Limit Definition.   The definition of “Purchase Limit” in
Schedule I to the Receivables Sale Agreement is hereby amended to read in its
entirety as follows:

““Purchase Limit” means $200,000,000, as such amount may be reduced pursuant to
Section 1.5 or increased pursuant to Section 1.10.”

(h)   Purchaser Reserve Definition.   The definition of “Purchaser Reserve” in
Schedule I to the Receivables Sale Agreement is hereby amended to read in its
entirety as follows:

““Purchaser Reserve” means, for each Purchaser, at any time, the sum of (a) 25%
of the Aged Equity/Mortgage Receivables Portion of the outstanding Investment of
such Purchaser at such time, plus (b) 15% of the remaining portion of the
outstanding Investment of such Purchaser at such time.”

3


--------------------------------------------------------------------------------




(i)   Termination Event Definition.   The definition of “Termination Event” in
Schedule I to the Receivables Sale Agreement is hereby amended so that clause
(f) thereof reads in its entirety as follows:

“(f)   the Dilution Ratio exceeds 2% for any calendar month, or the Default
Ratio exceeds 12% for any calendar month; or”

(j)     The following new definitions are hereby added to Schedule I to the
Receivables Sale Agreement, in the applicable alphabetical positions:

““Aged Equity/Mortgage Receivables” means at any time the aggregate principal
amount outstanding at such time of all Equity Advances, Final Equity Payments
and Mortgage Payments that, as of the most recent Measurement Date, were
outstanding more than 180 days but less than 270 days after their funding by the
related Originator. For the avoidance of doubt, Aged Equity/Mortgage Receivables
do not include any Receivables paid since the most recent Measurement Date.”

““Aged Equity/Mortgage Receivables Excess Amount” means at any time an amount
equal to (x) the Aged Equity/Mortgage Receivables minus (y) 10% of an amount
equal to (i) the Net Receivables Balance minus (ii) the aggregate Purchaser
Reserves for all Purchasers.”

““Aged Equity/Mortgage Receivables Portion” means at any time an amount equal to

(x)    (i)   the Aged Equity/Mortgage Receivables minus (ii) the Aged
Equity/Mortgage Receivables Excess Amount,

divided by

(y)    the Net Receivables Balance.”

““Measurement Date” means the last day of each calendar month and any other date
designated as a Measurement Date by the Agent.”

““Ninth Amendment” means the Ninth Amendment to Amended and Restated Receivables
Sale Agreement, dated as of August 16, 2006, among the Seller, the Servicers,
the Originators, the Agent and the Purchasers.”

3.   Reservation of Rights.   By press releases dated January 31, 2005, March
15, 2005, June 20, 2005, June 22, 2005 and September 21, 2005, SIRVA, Inc.
announced various matters, including the existence of a formal investigation by
the SEC of such practices and processes. Notwithstanding the agreement of the
Agent and the Purchasers to a delay in the delivery of certain financial reports
and ongoing discussions between the Agent, the Purchasers and the Originators
with respect to the matters described in the Press Releases, the Agent and the
Purchasers have not waived any rights or remedies they may have with respect to
the matters, except as set forth in Section 3(a)(vi) of the Fifth Amendment,
that are the subject of such review and investigation or any related matters.
The Agent and the Purchasers hereby expressly reserve all of their rights and
remedies with respect to all of the foregoing, including all rights with respect
to any related Termination Event that may have occurred and not been waived
pursuant to Section 3(a)(vi) of the Fifth Amendment.

4


--------------------------------------------------------------------------------




4.   Representations and Warranties.   With respect to the Sale Agreement, the
Seller and each Servicer, and with respect to the Purchase Agreement, the
Originators hereby represent and warrant to the Agent and the Purchasers as
follows:

(i)   Representations and Warranties.   The representations and warranties
contained in Article IV of the Receivables Sale Agreement and Section 4 of the
Purchase Agreement are true and correct as of the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case they are true and correct as of such earlier date and except for the
matters to be corrected by the Specified Adjustments).

(ii)   Enforceability.   The execution and delivery by the Seller and each
Servicer of this Amendment, and the performance by the Seller and each Servicer
of this Amendment and the Receivables Sale Agreement, as amended hereby (the
“Amended Agreement”), are within the corporate powers of the Seller and each
Servicer and have been duly authorized by all necessary corporate or company
action on the part of the Seller and each Servicer. This Amendment and the
Amended Agreement are valid and legally binding obligations of the Seller and
each Servicer, enforceable in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(iii)   No Potential Termination Event.   No Potential Termination Event that
will not be cured by this Amendment becoming effective has occurred and is
continuing.

(iv)   Specified Adjustments.   Except as has been disclosed by the Servicers to
the Purchasers in the supplement to the Fee Letter delivered in connection with
the First Amendment, the adjustments described in the definition of “Specified
Adjustment” do not result from (and are not alleged by any Governmental
Authority or Responsible Person to have resulted from) fraud, misconduct or
similar circumstances; and the matters disclosed in the Press Releases and
related matters will not have a Material Adverse Effect.

5.   Acknowledgment by Originators.   Each of SIRVA Relo and Executive Relo, in
its capacity as an Originator, acknowledges and agrees to the terms of this
Amendment, including without limitation Sections 2 and 3 hereof.

6.   Effect of Amendment.   Except as expressly amended and modified by this
Amendment, all provisions of the Receivables Sale Agreement shall remain in full
force and effect; and the Seller and the Servicers confirm and reaffirm their
obligations under the Amended Agreement and the other Transaction Documents.
Without limiting the foregoing, the Seller and the Originators confirm and
reaffirm their obligation under Section 3 of the Fee Letter, and acknowledge
that nothing in this Amendment shall limit the ability of the Agent and the
Purchasers to require changes to the terms of the Transaction Documents as
contemplated by such Section 3. After this Amendment becomes effective, all
references in the Receivables Sale Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein” or otherwise referring to the
Receivables Sale Agreement shall be deemed to be references to the Amended
Agreement. This Amendment shall not be deemed to expressly or impliedly waive,

5


--------------------------------------------------------------------------------




amend or supplement any provision of the Receivables Sale Agreement other than
as set forth herein.

7.   Effectiveness.   This Amendment shall become effective upon the date on
which all of the following occur (the “Amendment Effective Date”): receipt by
the Agent of counterparts of this Amendment (whether by facsimile or otherwise)
executed by the Seller, the Servicers, the Originators, the Agent and the
Purchasers and consented to by Parent and NAVL.

8.   Headings; Counterparts.   Section Headings in this Amendment are for
reference only and shall not affect the construction of this Amendment. This
Amendment may be executed by different parties on any number of counterparts,
each of which shall constitute an original and all of which, taken together,
shall constitute one and the same agreement.

9.   Cumulative Rights and Severability.   All rights and remedies of the
Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise. Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

10.   Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts) of the State
of Illinois.

[signature pages begin on next page]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

SIRVA RELOCATION CREDIT, LLC, as Seller

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: President

 

 

 

SIRVA RELOCATION LLC, as a Servicer

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

EXECUTIVE RELOCATION CORPORATION, as a Servicer

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

The undersigned (i) consent and agree to the foregoing Amendment, (ii) confirm
that references in the Purchase Agreement to the Receivables Sale Agreement
shall be references to such agreement as amended by the Amendment, and (iii)
confirm that the Purchase Agreement is in full force and effect.

SIRVA RELOCATION LLC, as an Originator

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

EXECUTIVE RELOCATION CORPORATION,
as an Originator

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: Treasurer

 

 

S-1


--------------------------------------------------------------------------------




 

LASALLE BANK NATIONAL ASSOCIATION, as Purchaser and Agent

 

 

 

By:

/s/ Marlee Zweigbaum

 

Title:

Vice President

 

S-2


--------------------------------------------------------------------------------




 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Purchaser

 

 

 

By:

/s/ Rebecca L. Milligan

 

Title:

Duly Authorized Signatory

 

S-3


--------------------------------------------------------------------------------




 

THE CIT GROUP/BUSINESS
CREDIT, INC., as Purchaser

 

 

 

By:

/s/ Mark J. Long

 

Title:

Vice President

 

S-4


--------------------------------------------------------------------------------




 

E*TRADE BANK, as Purchaser

 

 

 

By:

/s/ Sam Crow

 

Title:

Senior Manager

 

S-5


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as Purchaser

 

 

 

By:

/s/ Brett M. Justman

 

Title:

AVP

 

S-6


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A., as Purchaser

 

 

 

By:

/s/ Andrew S. Cadler

 

Title:

Vice President

 

S-7


--------------------------------------------------------------------------------




 

ALLIED IRISH BANKS, P.L.C., as Purchaser

 

 

 

By:

/s/ Gregory J. Wiske

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Joanne Gibson

 

Title:

Assistant Vice President

 

S-8


--------------------------------------------------------------------------------